Name: 2006/266/EC: Commission Decision of 3 April 2006 concerning certain protection measures in relation to highly pathogenic avian influenza in Israel and repealing Decision 2006/227/EC (notified under document number C(2006) 1245) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Asia and Oceania;  tariff policy;  foodstuff;  animal product;  international trade
 Date Published: 2007-05-08; 2006-04-05

 5.4.2006 EN Official Journal of the European Union L 96/10 COMMISSION DECISION of 3 April 2006 concerning certain protection measures in relation to highly pathogenic avian influenza in Israel and repealing Decision 2006/227/EC (notified under document number C(2006) 1245) (Text with EEA relevance) (2006/266/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18 (1), (6) and (7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1), (5) and (6) thereof, Whereas: (1) Avian influenza is an infectious viral disease in poultry and other birds, causing mortality and disturbances which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to sharply reduce the profitability of poultry farming. There is a risk that the disease agent might be introduced into Member States via international trade in live poultry and certain other birds and products thereof. (2) Israel has notified the Commission of outbreaks in poultry of highly pathogenic avian influenza caused by influenza A virus of subtype H5N1. (3) Commission Decision 2006/227/EC of 17 March 2006 concerning certain interim protection measures in relation to a suspicion of highly pathogenic avian influenza in Israel (3) was adopted following that notification by Israel. (4) In view of the animal health risk of the introduction of the disease into the Community, it is appropriate to suspend imports of live poultry, ratites and farmed and wild feathered game and hatching eggs of those species from Israel. (5) As Member States are authorised to import game trophies and eggs for human consumption, imports into the Community of these products should also be suspended because of the animal health risk involved. (6) It is also appropriate to suspend the importation into the Community from Israel of fresh meat of poultry, ratites and farmed and wild feathered game and the importation of minced meat, mechanically separated meat, meat preparations and meat products consisting of or containing meat of those species, as well as certain other products of birds. (7) It is appropriate to provide for measures that may be applied regarding parts of Israel depending on the epidemiological situation. (8) Certain products derived from poultry, ratites and farmed and wild feathered game slaughtered or hunted before 15 February 2006 should continue to be authorised, taking into account the incubation period of the disease. (9) Commission Decision 2005/432/EC of 3 June 2005 laying down the animal and public health conditions and model certificates for imports of meat products for human consumption from third countries and repealing Decisions 97/41/EC, 97/221/EC and 97/222/EC (4) lays down the list of third countries from which Member States may authorise the importation of certain meat products and establishes treatment regimes considered effective in inactivating the respective pathogens. In order to prevent the risk of disease transmission via such products, appropriate treatment must be applied depending on the health status of the country of origin and the species the product is obtained from. It appears therefore appropriate, that imports of meat products of poultry, ratites and farmed and wild feathered game originating in Israel and treated to a temperature of at least 70 °C throughout the product should continue to be authorised. (10) The conditions for the imports of feathers are laid down in Commission Decision 2006/7/EC of 9 January 2006 concerning certain protection measures in relation to the imports of feathers from certain third countries (5). It is therefore unnecessary to provide for a specific ban on imports of untreated feathers from Israel. (11) In the interests of clarity of Community legislation it is appropriate to repeal Decision 2006/227/EC and replace it by the present Decision. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall suspend imports of: (a) live poultry, ratites and farmed and wild feathered game, and hatching eggs of those species coming from the parts of Israel listed in part A of the Annex; (b) the following products coming from the parts of Israel listed in part B of the Annex: (i) fresh meat of poultry, ratites and farmed and wild feathered game; (ii) minced meat, mechanically separated meat, meat preparations and meat products consisting of or containing meat referred to in (i); (iii) raw pet food and unprocessed feed material containing any parts of poultry, ratites and farmed and wild feathered game; (iv) eggs for human consumption from poultry, ratites and farmed and wild feathered game, and unpasteurised egg products produced from those eggs; (v) non-treated game trophies from any birds; (vi) unprocessed manure and manure products from any birds. Article 2 1. By way of derogation from Article 1(b), Member States shall authorise the importation of the products referred to in point (b)(i), (ii) and (iii) of that Article, which have been obtained from birds slaughtered or hunted before 15 February 2006. 2. In the veterinary certificates/commercial documents accompanying consignments of the products referred to in Article 1(b) (i), (ii) and (iii), the following words as appropriate to the species shall be included: Fresh meat/minced meat/mechanically separated meat of poultry, ratites, farmed or wild feathered game (6) or meat preparations/meat products consisting of, or containing meat of poultry, ratites, farmed or wild feathered game (6) or raw pet food and unprocessed feed material containing any parts of poultry, ratites, farmed or wild feathered game (6) obtained from birds slaughtered or hunted before 15 February 2006 and in accordance with Article 2(1) of Commission Decision 2006/266/EC. 3. By way of derogation from Article 1(b)(ii), Member States shall authorise the importation of meat products consisting of or containing meat of poultry, ratites, farmed or wild feathered game provided that the meat of those species has undergone at least one of the specific treatments referred to under points B, C or D in part 4 of Annex II to Decision 2005/432/EC. 4. The specific treatment applied in accordance with paragraph 3 of this Article shall be certified by adding the following wording: (a) to point 9.1, column B of the animal health attestation in the veterinary certificate, drawn up in accordance with the model set out in Annex III to Decision 2005/432/EC: Meat products treated in accordance with Commission Decision 2006/266/EC.; (b) to point 8.2 to the veterinary certificate, drawn up in accordance with the model set out in Annex IV to Decision 2005/432/EC: Meat products treated in accordance with Commission Decision 2006/266/EC. Article 3 Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 4 Decision 2006/227/EC is repealed. Article 5 This Decision shall apply until 31 July 2006. Article 6 This Decision is addressed to the Member States. Done at Brussels, 3 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 31.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1, as corrected by OJ L 191, 28.5.2004, p. 1). (3) OJ L 81, 18.3.2006, p. 43. (4) OJ L 151, 14.6.2005, p. 3. (5) OJ L 5, 10.1.2006, p. 17. Decision as amended by Decision 2006/183/EC (OJ L 65, 7.3.2006, p. 49). (6) Delete as appropriate. ANNEX Parts of Israel referred to in Article 1(a) and (b): PART A ISO country code Name of Country Description of parts of Israel IL Israel  Whole of the territory of Israel PART B ISO country code Name of Country Description of parts of Israel IL Israel  Whole of the territory of Israel